Case 8:20-cv-02135-JLS-DFM Document 23 Filed 01/22/21 Page 1 of 6 Page ID #:134




      1   Ara Sahelian, Esq., [CBN 169257]
      2   SAHELIAN LAW OFFICES
          23276 South Pointe Drive, Suite 216
      3   Laguna Hills, CA 92653
      4   949. 859. 9200
      5
          e-mail: sahelianlaw@me.com
          Attorneys for Isabel, Inc.
      6
      7
      8
                          UNITED STATES DISTRICT COURT
      9                  CENTRAL DISTRICT OF CALIFORNIA
     10                     (Southern Division - Santa Ana)
     11
     12
     13
     14
     15
          Suzanne Na Pier,
     16                 Plaintiff,
                           vs.                       CASE NO.: 8:20-cv-02135-JLS-DFM
     17
          Isabel, Inc.; Linda Bass; Leslie           The Honorable Josephine L. Staton
     18
          Arenson,
     19                Defendants.                   REPLY BRIEF TO MOTION TO
                                                     DISMISS [FRCP 12(b)1]
     20
     21                                              Hearing Date: 2/5/21
     22                                              Time: 10:30 AM

     23
          .
     24
     25
     26
     27
     28

                            REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 1 -
Case 8:20-cv-02135-JLS-DFM Document 23 Filed 01/22/21 Page 2 of 6 Page ID #:135




      1            REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1]
      2
               A. Nowhere in the Complaint (or the Opposition) is an explanation,
      3
      4     for the lay person, as to what a built-up curb ramp actually is, and why it
      5     need not be an access barrier. And nowhere in the Complaint is an
      6     honest assertion that a built-up curb ramp can be allowable.
      7           “...Defendants have: a built up curb ramp that projects from the
      8           sidewalk and into the access aisle (Section 406.5). Furthermore,
      9           the curb ramp is in excess of the maximum grade allowed by
     10
                  ADAAG specifications (Section 406.1).” (Complaint ¶13.)
     11
               This attorney is himself confined to a wheelchair, and well experienced
     12
            with curb-ramps. But it would be unreasonable to expect the Court, or anyone
     13
            else who has not used a wheelchair to understand what a built-up curb ramp
     14
     15     is, and how it affects mobility. How it affects mobility is entirely a function of

     16     a plaintiff's physical limitation, whether he or she walks with a cane, or uses a
     17     wheelchair, and whether it is a manual wheelchair or powered.
     18        Exhibit A shows the built-up curb ramp at the property. It is nothing more
     19     than a shallow slope spanning from the asphalt to the sidewalk. The plaintiff
     20     must, at the very least, allege how this shallow slope presents an access
     21     barrier to her.
     22
               A built-up curb ramp can be permissible. Chapter 4 of the Guide to the
     23
            ADA Standards explains how. (See Exhibit B, page 3 for an illustration).
     24
               The plaintiff alleges that she qualifies as a disabled person. She states:
     25
               “Plaintiff is substantially limited in performing one or more major
     26
     27        life activities, including but not limited to: walking, standing,
     28

     2095                      REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 2 -
Case 8:20-cv-02135-JLS-DFM Document 23 Filed 01/22/21 Page 3 of 6 Page ID #:136




      1        ambulating, and sitting. As a result of these disabilities, Plaintiff
      2        relies upon mobility devices, including at times a wheelchair, to
      3        ambulate.”
      4        If we are to accept the above allegation literally, the plaintiff could qualify
      5
            as a disabled person if she were unable to sit comfortably in an office chair
      6
            for say more than half an hour, or if she were unable to stand on her feet for
      7
            more than an hour, or if she were unable to walk for more than a mile, or if
      8
            she happened to use a wheelchair once a year at the doctor's office. It is bereft
      9
     10     of substance.
     11        B. Nowhere in the Complaint is an explanation as to how a built-up
     12     curb ramp, of which the plaintiff complains, is directly related to her
     13     particular disability.
     14        The plaintiff alleges she:
     15        “personally encountered these barriers. The presence of these barriers
     16
               related to Plaintiff’s disability denies Plaintiff his right to enjoy
     17
               accessible conditions at public place of accommodation and invades
     18
               legally cognizable interests created under the ADA.”
     19
               Once again, this is a formulaic recitation of the causation element. It too is
     20
     21     bereft of substance.

     22        The plaintiff insists that we must assume that her disability is somehow
     23     related to the built-up curb ramp simply because she defines herself as
     24     disabled. It displays a profound misunderstanding of the law. This is exactly
     25     what Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011) (en
     26     banc) cautions us against. In Chapman, the plaintiff had attached a list of
     27     violations to the complaint and provided no explanation as to how those
     28

     2095                       REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 3 -
Case 8:20-cv-02135-JLS-DFM Document 23 Filed 01/22/21 Page 4 of 6 Page ID #:137




      1     violations were related to his disability, essentially no different than the
      2     complaint here.
      3        The plaintiff, here, cites a violation of the Guidelines, the built-up curb
      4     ramp, and no explanation thereafter as to how her yet undefined disability is
      5
            related to the built-up curb ramp.
      6
               “Chapman leaves the federal court to guess which, if any, of the
      7
               alleged violations deprived him of the same full and equal access that
      8
               a person who is not wheelchair bound would enjoy when shopping at
      9
     10        Pier One. Nor does he identify how any of the alleged violations
     11        threatens to deprive him of full and equal access due to his disability
     12        if he were to return to the Store, or how any of them deter him from
     13        visiting the Store due to his disability.” Id., 955. (Emphasis added).
     14        The plaintiff cannot avoid these pleading requirements by simply
     15     assuming that the ADA is a private attorney general statute.
     16
                   "[t]he ADA does not permit private plaintiffs to bring claims as
     17
               private attorneys general to vindicate other people's injuries." "[W]e
     18
               must put aside the natural urge to proceed directly to the merits of
     19
               this important dispute and to 'settle' it for the sake of convenience
     20
     21        and efficiency. Instead, we must carefully inquire as to whether

     22        appellees have met their burden of establishing that their claimed
     23        injury is personal, particularized, concrete, and otherwise judicially
     24        cognizable."). Id., 960. (Emphasis added).
     25        C. Nowhere in the Complaint is there an assertion that explains the
     26     likelihood that the plaintiff will again be wronged in a similar way.
     27        Plaintiff alleges:
     28

     2095                       REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 4 -
Case 8:20-cv-02135-JLS-DFM Document 23 Filed 01/22/21 Page 5 of 6 Page ID #:138




      1        “Upon being informed that the public place of accommodation has
      2        become fully and equally accessible, she will return within 45 days
      3        as a “tester” for the purpose of confirming their accessibility.”
      4        Again, this is nothing more than a formulaic recitation of the imminent
      5
            harm elements of Article III standing.
      6
               The Complaint is replete with bare, conclusory allegations, and formulaic
      7
            recitation of the elements of a cause of action. The plaintiff has failed to
      8
            allege Article III standing. This and other complaints are the products of ADA
      9
     10     mills. These mills file on an industrial scale, with little or no attention to
     11     detail. Their objective is to, naturally, maximize profits and to let everyone
     12     else bear the consequences.
     13        In an attempt to distort this attorney's record, plaintiff's counsel has cherry
     14     picked a few cases in which motions brought by this attorney were denied.
     15     This attorney submits briefs filed in the following cases to clarify the record:
     16
               Matter: Whitaker v. BAS (Appeal in the 9th Cir.), Case Number: 20-55228
     17
               Matter: Ford v. Carnwright, Case Number: 5:19-cv-00997-FMO-AGR,
     18
            United States District Court, Central District of California, The Honorable
     19
            Fernando M. Olguin
     20
     21        Matter: Whitaker v. Shoe Care, Inc. et al, Case Number: 2:19-cv-06089-
     22     AB-AFM, United States District Court, Central District of California, The
     23     Honorable Andre Birotte Jr.
     24        Matter: Rutherford v. Younan, Case Number: 5:20-cv-01204-MWF-SP,
     25     United States District Court, Central District of California, The Honorable
     26     Michael W. Fitzgerald
     27
               Matter: Bouyer v. Lavi , Case Number: 2:20-cv-04764-SB-AS, United
     28

     2095                       REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 5 -
Case 8:20-cv-02135-JLS-DFM Document 23 Filed 01/22/21 Page 6 of 6 Page ID #:139




      1     States District Court, Central District of California, The Honorable Stanley
      2     Blumenfeld Jr.
      3        Rutherford v. Evans Hotels, LLC, 2020 U.S. Dist. LEXIS 161565 (S. D.
      4     Cal. September 3, 2020)
      5
               And others.
      6
      7       Respectfully submitted:
      8       Date: 12/22/2020
      9
     10                                                   _______________________________
                                                                          Ara Sahelian, Esq.
     11                                                            SAHELIAN LAW OFFICE
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2095                      REPLY BRIEF TO MOTION TO DISMISS [FRCP 12(b)1] Page 6 -
